Case 2:21-cv-00183-PLM-MV ECF No. 8, PageID.36 Filed 09/07/21 Page 1 of 22




                         UNITED STATES DISTRICT COURT

                        WESTERN DISTRICT OF MICHIGAN

                                NORTHERN DIVISION

1240 S. BANNOCK, LLC,
 a Colorado limited liability corporation,        Case No. 2:21-cv-00183

        Plaintiffs,                               Hon. Paul L. Maloney

v.                                                Oral Argument Requested

DENNIS SIEM, DONALD J. NERAT,
STEVEN A. NERAT, COLDWELL
BANKER REAL ESTATE GROUP, and
BAY TITLE & ABSTRACT,

       Defendants.


Miller Johnson                                   Collins Einhorn Farrell PC
Shoran R. Williams (P83262)                      Theresa M. Asoklis (P42709)
Joslin E. Monahan (P77362)                       Trent B. Collier (P66448)
45 Ottawa Ave. SW, Suite 1100                    4000 Town Center, Floor 9
Grand Rapids, MI 49503                           Southfield, MI 48075
(616) 831-1700                                   (248) 355-4141
williamssr@millerjohnson.com                     Theresa.Asoklis@ceflawyers.com
monahanj@millerjohnson.com                       Trent.Collier@ceflawyers.com
           for Plaintiff
Attorneys for                                              for Defendants Dennis Siem and
                                                 Attorneys for
                                                 Coldwell Banker Real Estate Group



           Defendants Dennis Siem and Coldwell Banker
              Real Estate Group’s
                          Group's Motion to Dismiss

                            Oral Argument Requested




                                             1
 Case 2:21-cv-00183-PLM-MV ECF No. 8, PageID.37 Filed 09/07/21 Page 2 of 22




      Defendants Dennis Siem and Coldwell Banker Real Estate Group ask this Court to

enter an order under Fed. R. Civ. P. 12(b)(6) dismissing this action for failure to state a

claim on which relief can be granted. The contract attached to plaintiff 1240 S. Bannock,

LLC’s complaint releases all claims against Siem and Coldwell Banker. In addition,
LLC's

Bannock alleges that Siem and Coldwell Banker tortiously interfered with their clients'
                                                                               clients’

contract. Under Michigan law, an agent cannot interfere with a principal’s
                                                               principal's contract.

Therefore, Bannock has failed to state a claim on which relief can be granted.

      As required under Local Civil Rule 7.1(d), Siem and Coldwell Banker sought

Bannock’s concurrence in this motion on September 7, 2021 by phoning plaintiff’s
Bannock's                                                            plaintiff's

counsel. Bannock did not concur.

       For the foregoing reasons, Siem and Coldwell Banker respectfully request that this

Court enter an order dismissing all claims against them.

                                          Respectfully submitted,

                                          Collins Einhorn Farrell PC

                                         By: /s/ Theresa M. Asoklis
                                         Theresa M. Asoklis (P42709)
                                         Trent B. Collier (P66448)
                                         4000 Town Center, 9th Floor
                                         Southfield, MI 48075
                                         (248) 355-4141
                                         Theresa.Asoklis@ceflawyers.com
                                         Trent.Collier@ceflawyers.com
                                                  for Defendants
                                         Attorney for
Dated: September 7, 2021



                                             2
Case 2:21-cv-00183-PLM-MV ECF No. 8, PageID.38 Filed 09/07/21 Page 3 of 22




                         UNITED STATES DISTRICT COURT

                        WESTERN DISTRICT OF MICHIGAN

                                NORTHERN DIVISION

1240 S. BANNOCK, LLC,
a Colorado limited liability corporation,        Case No. 2:21-cv-00183

        Plaintiffs,                              Hon. Paul L. Maloney

v.                                               Oral Argument Requested

DENNIS SIEM, DONALD J. NERAT,
STEVEN A. NERAT, COLDWELL
BANKER REAL ESTATE GROUP, and
BAY TITLE & ABSTRACT,

        Defendants.


Miller Johnson                                  Collins Einhorn Farrell PC
Shoran R. Williams (P83262)                     Theresa M. Asoklis (P42709)
Joslin E. Monahan (P77362)                      Trent B. Collier (P66448)
45 Ottawa Ave. SW, Suite 1100                   4000 Town Center, Floor 9
Grand Rapids, MI 49503                          Southfield, MI 48075
(616) 831-1700                                  (248) 355-4141
williamssr@millerjohnson.com                    Theresa.Asoklis@ceflawyers.com
monahanj@millerjohnson.com                      Trent.Collier@ceflawyers.com
           for Plaintiff
Attorneys for                                             for Defendants Dennis Siem and
                                                Attorneys for
                                                Coldwell Banker Real Estate Group



     Brief in Support of Defendants Dennis Siem and Coldwell
            Banker Real Estate Group’s
                               Group's Motion to Dismiss

                            Oral Argument
                            Oral Argument Requested
                                          Requested




                                            3
  Case 2:21-cv-00183-PLM-MV ECF No. 8, PageID.39 Filed 09/07/21 Page 4 of 22




                                                       Table of Contents
Index of Authorities ........................................................................................................................ ii

Questions Presented ...................................................................................................................... iv

Introduction .................................................................................................................................... 1

Facts and Procedural History ......................................................................................................... 2

Standard of Review ......................................................................................................................... 3

Choice of Law .................................................................................................................................. 4

Argument 1: Release ....................................................................................................................... 5

   Bannock released the Nerats’
                        Nerats' agent/broker from "all            “all claims arising out of or relating
   to”
   to" the purchase agreement. Its tortious-interference claims relate to the purchase
   agreement, and Siem and Coldwell Banker are the Nerats’            Nerats' agent/broker. Therefore,
   the purchase agreement's
                agreement’s release bars Bannock's
                                                 Bannock’s tortious-interference claims against
   Siem and Coldwell Banker ...................................................................................................... 5

Argument 2: Tortious Interference............................................................................................... 10

   A party to a contract cannot tortiously interfere with their own contract. The same
   rule applies to a contracting party’s
                                 party's agent. Siem and Coldwell Banker are the Nerats’       Nerats'
   agents. Therefore, they cannot tortiously interfere with the Nerats’
                                                                 Nerats' contract.
   Bannock’s tortious-interference claims fail as a matter of law ........................................ 10
   Bannock's

Conclusion .................................................................................................................................... 13

Certificate of Compliance .............................................................................................................. 14

CERTIFICATE OF SERVICE ..................................................................................................... 15




                                                                         i
 Case 2:21-cv-00183-PLM-MV ECF No. 8, PageID.40 Filed 09/07/21 Page 5 of 22




                                             Index of Authorities

Cases

Amini v. Oberlin Coll., 259 F.3d 493 (6th Cir. 2001) .................................................................. 4

Andrie v Chrystal-Anderson & Assoc. Realtors, Inc.,
187 Mich. App. 333; 466 N.W.2d 393 (1991) ........................................................................... 12

Bassett v. Nat'l
           Nat’l Collegiate Athletic Ass'n,
                                     Ass’n, 528 F.3d 426 (6th Cir. 2008) ................................. 3, 4

Brooks v. Holmes, 163 Mich. App. 143; 413 N.W.2d 688 (1987) ............................................... 6

Cole v. Ladbroke Racing Mich., Inc., 614 N.W.2d 169 (Mich. Ct. App. 2000) .................. 6, 8, 9

Collucci v. Eklund, 613 N.W.2d 402 (Mich. Ct. App. 2000) .................................................. 6, 9

Copeland v. MidMichigan Regional Medical Center,
No. 314880 (Mich. Ct. App. June 5, 2014), 2014 WL 2600553 ......................................... 7, 8, 9

Cudnik v. William Beaumont Hosp., 525 N.W.2d 891 (Mich. Ct. App. 1994) .......................... 6

Directv, Inc. v. Treesh, 487 F.3d 471 (6th Cir. 2007) ................................................................... 4

Farm Bureau Mut. Ins. Co. of Mich. v. Nikkel, 596 N.W.2d 915 (Mich. 1999) .......................... 6

Feldman v. Green, 360 N.W.2d 881 (Mich. Ct. App. 1984) ..................................................... 12

Hall v. Small, 267 Mich. App. 330; 705 N.W.2d 741 (2005) .................................................... 10

Health Call of
            of Detroit v. Atrium Home & Health Care Services, Inc.,
706 N.W.2d 843 (Mich. Ct. App. 2005) .................................................................................... 11

International Ins. Co. v. Stonewall Ins. Co., 86 F.3d 601 (6th Cir. 1996)
                                                                    1996).................................... 4

Kevelighan v. Trott & Trott, P.C., 771 F. Supp. 2d 763 (E.D. Mich. 2010) ....................... 11, 12

Knight Enterprises v. RPF Oil Co., 829 N.W.2d 345 (Mich. Ct. App. 2013) .......................... 12

Meyer v. Oakland Community College Board of Trustees,
No. 350234 (Mich. Ct. App. Oct. 22, 2020), 2020 WL 6236543................................................ 6



                                                             ii
  Case 2:21-cv-00183-PLM-MV ECF No. 8, PageID.41 Filed 09/07/21 Page 6 of 22




Olmstead v. Anderson, 400 N.W.2d 292 (Mich. 1987) ................................................................ 4

Reed v. Michigan Metro Girl Scout Council,
201 Mich. App. 10; 506 N.W.2d 231 (1993) ............................................................................. 11

Saab Auto AB v. Gen. Motors Co., 770 F.3d 436 (6th Cir. 2014) .............................................. 11

Skotak v. Vic Tanny Intern., Inc., 513 N.W.2d 428 (Mich. Ct. App. 1994) ........................... 6, 8

Spartan Graphics, Inc. v. Entermarket Corp.,
Docket No. 292235 (Mich. Ct. App. Nov. 16, 2010), 2010 WL 4628643................................. 7

Sutherland v. Kennington Truck Service, Ltd., 562 N.W.2d 466 (Mich. 1997) ...................... 4, 5

Statutes

28 U.S.C. § 1332 ............................................................................................................................ 4

Rules

Fed. R. Civ. P. 12(b)(6) ................................................................................................. 3, 5, 10, 13

Fed. R. Civ. P. 12(d) ..................................................................................................................... 3

Fed. R. Civ. P. 56........................................................................................................................... 3




                                                                      iii
Case 2:21-cv-00183-PLM-MV ECF No. 8, PageID.42 Filed 09/07/21 Page 7 of 22




                             Questions Presented
       1. The plaintiff released the defendants real-estate agent/ broker
                “all claims arising out of or relating to”
          from "all                                       to" the purchase
          agreement. The plaintiff’s
                           plaintiff's tortious-interference claims against
          these defendants relate to the purchase agreement.
          Specifically, they allege that the agent/broker induced a
          breach of that agreement. Does the purchase agreement's
                                                               agreement’s
          release bar the plaintiff’s
                           plaintiff's tortious-interference claims against
          these defendants?

          Plaintiff presumably answers:                            No.

          Defendants Siem and Coldwell Banker answer:              Yes.

          This Court should answer:                                Yes.

       2. A party to a contract cannot tortiously interfere with their
          own contract. The same rule applies to a contracting party’s
                                                                  party's
          agent. The agent/broker defendants are agents of a
          contracting party. Therefore, they cannot tortiously interfere
          with the contract at issue. Do the plaintiff’s
                                                   plaintiff's tortious-
          interference claims against these defendants fail as a matter of
          law?

          Plaintiff presumably answers:                            No.

          Defendants Siem and Coldwell Banker answer:              Yes.

          This Court should answer:                                Yes.




                                          iv
 Case 2:21-cv-00183-PLM-MV ECF No. 8, PageID.43 Filed 09/07/21 Page 8 of 22




                                      Introduction
       This is a breach-of-contract action—at
                                    action —at least in part. Plaintiff 1240 S. Bannock, LLC

alleges that defendants Steven and Donald Nerat agreed to sell real property in

Menominee, Michigan. That sale depended on another company obtaining permission to

run a marijuana business. Bannock alleges that the Nerats sold the property to a third

party while that company was still seeking permission, and seeks relief for breach of

contract. Not content with a contractual remedy, Bannock adds two tortious-interference

claims against the Nerats’
                   Nerats' real-estate agent/broker, defendant Dennis Siem and defendant

Coldwell Banker Real Estate Group.'
                            Group.1 It claims
                                       claims—without
                                              —without citing a single supporting fact—
                                                                                  fact —

that Siem and Coldwell Banker persuaded the Nerats to break their agreements with

Bannock. Complaint, ECF No. 1, PageID.6, 141.
                                         ¶41.

       These claims have two primary flaws. First, Bannock signed a contract that

released "all
         “all claims arising out of or related to [the purchase agreement]…”
                                                                agreement]..." It now claims

that Siem and Coldwell Banker induced a third party to purchase the property, "thereby
                                                                              “thereby

facilitating [the Nerats’]
                  Nerats'] breach of the Purchase Agreement."
                                                  Agreement.” Complaint, ECF No. 1,

PageID.5, 131.
          ¶31. These allegations "relate
                                 “relate to”
                                         to" the purchase agreement and are therefore

invalid under the purchase agreement's
                           agreement’s release.




11 Coldwell Banker The Real Estate Group is a d/b/a of The Real Estate Group, Inc., a
   Wisconsin corporation.
                                             1
 Case 2:21-cv-00183-PLM-MV ECF No. 8, PageID.44 Filed 09/07/21 Page 9 of 22




       Second, Bannock admits that Siem and Coldwell Banker are the Nerats’
                                                                    Nerats' agents.

Complaint, ECF No. 1, PageID.4, 122.
                                ¶22. Under Michigan law, an agent cannot interfere with

a principal’s
  principal's contract. With or without the release, Bannock's
                                                     Bannock’s tortious-interference claim

fails to state a claim on which relief can be granted. For either or both of these reasons,

the Court should dismiss all claims against Siem and Coldwell Banker.

                            Facts and Procedural History
       This lawsuit arises from a January 8, 2021 Buy and Sell Agreement between

Bannock on one hand and Donald and Steven Nerat on the other. Complaint, ECF No. 1,

PageID.2, 112.
          ¶12. Defendants Siem and Coldwell Banker Real Estate Group served as the

Nerats’
Nerats' real-estate agent/broker. Id, PageID.4, 122.
                                                ¶22.

       The Nerats agreed to sell property known as 2003 to 2013 10th Street, Menominee,

Michigan to Bannock for $415,000. Id. Bannock planned to continue the commercial rental

agreements in place for the property, while also using the property for "marijuana
                                                                        “marijuana

         ventures[.]” Id., PageID.3, 113.
business ventures[.]"                ¶13.

       Bannock and the Nerats later entered into an Addendum to the Purchase

Agreement. Complaint, ECF No. 1, PageID.3, 114.
                                           ¶14. This addendum provided that the sale

was contingent on another company, Yuma Way, MI LLC, receiving a license to open a

retail marijuana shop on the property. Id. The sale was to close on the later of July 1, 2021

or five days after Yuma Way received its marijuana-sales license. Id. Bannock soon




                                             2
Case 2:21-cv-00183-PLM-MV ECF No. 8, PageID.45 Filed 09/07/21 Page 10 of 22




transferred $5,000 in earnest money to defendant Bay Title & Abstract's
                                                             Abstract’s escrow account.

Id., ¶18.

         Bannock alleges that, in late June 2021, it learned that the Nerats had sold the

property to an "undisclosed"
               “undisclosed” third party. Complaint, ECF No. 1, PageID.4, 121.
                                                                          ¶21. This sale,

Bannock argues, was a "material
                      “material breach of the Purchase Agreement and Addendum."
                                                                     Addendum.”

     ¶21. Bannock then filed a complaint against Dennis Siem, Donald Nerat, Steven Nerat,
Id., 121.

Coldwell Banker, and Bay Title & Abstract.

         In Count I, Bannock asserts that the Nerats are liable for breach of contract. In

Count II, it accuses Siem and Coldwell Banker of tortiously interfering with the purchase

agreement. Count III accuses Bay Title & Abstract of breaching an implied-in-fact

contract, and Count IV accuses Siem, Coldwell Banker, and Bay Title & Abstract of

tortiously interfering with Bannock's
                            Bannock’s business relationship or expectancy.

                                   Standard of Review
         Under Rule 12(b)(6), a plaintiff must plead "enough
                                                     “enough facts to state a claim to relief

that is plausible on its face."
                         face.” Bassett v. Nat'l
                                           Nat’l Collegiate Athletic Ass'n,
                                                                     Ass’n, 528 F.3d 426, 430 (6th

     2008).2 When applying Rule 12(b)(6), a reviewing court must "construe
Cir. 2008).2                                                     “construe the complaint

in the light most favorable to the plaintiff, accept its allegations as true, and draw all




2
2   This motion relies solely on the complaint and its attachments, and is therefore proper
    under Fed. R. Civ. P. 12(b)(6). If the Court construes this motion as falling under Fed.
    R. Civ. P. 56, then Coldwell Banker respectfully requests that the Court convert this
    motion to Rule 56 under Fed. R. Civ. P. 12(d).
                                                3
Case 2:21-cv-00183-PLM-MV ECF No. 8, PageID.46 Filed 09/07/21 Page 11 of 22




reasonable inferences in favor of the plaintiff.”
                                      plaintiff." Bassett, 528 F.3d at 430 (quoting Directv,

Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007)). The Court may "consider
                                                                  “consider the Complaint

and any exhibits attached thereto, public records, items appearing in the record of the

case and exhibits attached to the defendant’s
                                  defendant's motion to dismiss, so long as they are

referred to in the Complaint and are central to the claims contained therein.”
                                                                     therein." Id. (citing

Amini v. Oberlin Coll., 259 F.3d 493, 502 (6th Cir. 2001)).

                                       Choice of Law
       This case arises under this Court's
                                   Court’s diversity jurisdiction. See 28 U.S.C. § 1332. In

cases invoking diversity jurisdiction, a federal district court must apply the choice-of-law

rules of the state in which it sits. International Ins. Co. v. Stonewall Ins. Co., 86 F.3d 601, 604

(6th Cir. 1996). Bannock filed this action in the U.S. District Court for the Western District

of Michigan.

       For tort claims, Michigan uses an interest-based analysis. See Olmstead v. Anderson,

400 N.W.2d 292 (Mich. 1987); Sutherland v. Kennington Truck Service, Ltd., 562 N.W.2d 466

(Mich. 1997). According to this approach, courts apply the law of the forum
                                                                      forum—Michigan
                                                                            —Michigan

law—unless there is a "rational
                      “rational reason”
                                reason" to do otherwise. Sutherland, 562 N.W.2d at 471.

This inquiry calls for a "two-step
                         “two-step analysis.”
                                   analysis." Id. First, the court must determine whether

“any foreign state has an interest in having its law applied. If no state has such an interest,
"any

the presumption that Michigan law will apply cannot be overcome."
                                                       overcome.” Id. If a foreign state

does have an interest in having its law applied, "the
                                                 “the Court must then determine if


                                                4
Case 2:21-cv-00183-PLM-MV ECF No. 8, PageID.47 Filed 09/07/21 Page 12 of 22




Michigan’s interests mandate that Michigan law be applied, despite the foreign
Michigan's

interests.” Id.
interests."

       Colorado has some interest in this case because Bannock is organized there and all

of its members live there. Complaint, ECF No. 1, PageID.1, ¶1. But Michigan's
                                                                   Michigan’s interest

                        Colorado’s interest. The contract at issue concerns property in
substantially outweighs Colorado's

Michigan, all of the defendants reside in Michigan, and the entire case arises from

Bannock’s desire to do business in Michigan. Consequently, there is no reason to displace
Bannock's

Michigan law.

                                   Argument 1: Release
                  Bannock released the Nerats’
                                        Nerats' agent/broker from "all
                                                                  “all claims
                  arising out of or relating to”
                                             to" the purchase agreement. Its
                  tortious-interference claims relate to the purchase
                  agreement, and Siem and Coldwell Banker are the Nerats’
                                                                      Nerats'
                  agent/broker. Therefore, the purchase agreement's
                                                         agreement’s release
                        Bannock’s tortious-interference claims against Siem
                  bars Bannock's
                  and Coldwell Banker.

       In the purchase agreement at issue, Bannock released "all
                                                            “all claims arising out of or

related to”
        to" the purchase agreement and its addendum. Complaint, ECF No. 1, PageID.9,

¶13. That release applies to any claims against the "Listing
113.                                                “Listing Broker or Selling Broker,"
                                                                               Broker,” id.,

which includes Siem and Coldwell Banker. Given this contractual language, Bannock has

failed to state a claim on which relief can be granted. See Fed. R. Civ. P. 12(b)(6).

       Michigan law treats a release like any other contract. The scope of a release

depends on the parties’ intent—and
               parties' intent —and when a release’s
                                           release's language is unambiguous, a court


                                              5
Case 2:21-cv-00183-PLM-MV ECF No. 8, PageID.48 Filed 09/07/21 Page 13 of 22




must discern the parties’
                 parties' intent solely from that language. Collucci v. Eklund, 613 N.W.2d

402, 404 (Mich. Ct. App. 2000). A dispute between the parties over the meaning of a

release does not, in itself, establish an ambiguity. Cole v. Ladbroke Racing Mich., Inc., 614

N.W.2d 169, 176 (Mich. Ct. App. 2000). Rather, language is ambiguous only if it is

reasonably susceptible to more than one interpretation. Id. Whether a release is

ambiguous is a question of law. Farm Bureau Mut. Ins. Co. of Mich. v. Nikkel, 596 N.W.2d

915, 918 (Mich. 1999).

                                                            In Brooks
         The release in this case is valid and enforceable. In Brooks v.
                                                                      v. Holmes,
                                                                         Holmes, 163
                                                                                 163 Mich.
                                                                                     Mich. App.
                                                                                           App.

143; 413
143; 413 N.W.2d 688 (1987),
         N.W.2d 688 (1987), the
                            the Court of Appeals
                                Court of Appeals affirmed
                                                 affirmed the validity of
                                                          the validity of aa release
                                                                             release

contained in
contained in aa real-estate
                real-estate purchase agreement "with
                            purchase agreement “with respect
                                                     respect to
                                                             to all
                                                                all claims
                                                                    claims arising
                                                                           arising out
                                                                                   out of
                                                                                       of

the
the performance of [the
    performance of [the purchase agreement and
                        purchase agreement and addendums]."
                                               addendums].” Id.
                                                            Id. at
                                                                at 144.
                                                                   144. True,
                                                                        True, Michigan

law prohibits some prospective releases, such as prospective releases of medical-

malpractice claims. Cudnik v. William Beaumont Hosp., 525 N.W.2d 891, 896 (Mich. Ct. App.

1994).3 But there is no bar against releasing claims for ordinary negligence. Skotak, 513
1994).3

N.W.2d at 429. Nor does Michigan law prohibit prospective releases of tortious-

                                           Appeals’ unpublished opinion in Copeland v.
interference claims. The Michigan Court of Appeals'




3
3    Cudnik also states in dicta that releases generally operate retrospectively, while
    covenants not to sue are prospective. Id., n. 8. More recently, the Court of Appeals has
    indicated that labels—whether      “release” or "covenant
                     labels —whether "release"        “covenant not to sue"
                                                                         sue”—are
                                                                              — are not that
    important. Meyer v. Oakland Community College Board of Trustees, No. 350234 (Mich. Ct.
    App. Oct. 22, 2020), 2020 WL 6236543, *12. The contractual language is controlling, not
    the labels a party might choose. Id.
                                               6
Case 2:21-cv-00183-PLM-MV ECF No. 8, PageID.49 Filed 09/07/21 Page 14 of 22




MidMichigan Regional Medical Center, No. 314880 (Mich. Ct. App. June 5, 2014), 2014 WL

2600553, is one example of a release applying to a tortious-interference claim.

         In Copeland, a hospital suspended Dr. Brain Copeland's
                                                     Copeland’s privileges based on a

colleague’s concerns about his demeanor in the operating room. Dr. Copeland sued the
colleague's

hospital for disability discrimination, defamation, breach of contract, and tortious

interference with a business relationship. Copeland, supra, at 1. But the hospital had a

defense: When Dr. Copeland first applied for staff privileges a decade before the incidents

at issue, he had executed a release. This release stated, "I
                                                          “I extend absolute immunity to,

and release from any and all liability, and agree not to sue the hospital …
                                                                          ... for any actions

…
... which are …
              ... taken …
                        ... relating ….
                                     .... to the following …
                                                           ... (j) any other matter that might

directly or indirectly have an effect on my competence, on patient care ….”
                                                                        ...." Id. at 1. This

                    Copeland’s claims
contract barred Dr. Copeland's claims—including
                                      —including his tortious-interference claim.4
                                                                           claim.4

         Dr. Copeland argued that, because a party cannot release claims involving gross

negligence, a release is inapplicable to a claim that requires malice, like tortious

interference. Copeland, supra, at 2. The Court of Appeals concluded that Dr. Copeland was

confusing two different standards. Malice, in the context of a tortious-interference claim,



4
4   Of course, Michigan courts reach a different conclusion when a release is actually
    limited to claims existing at a particular time. See, e.g., Spartan Graphics, Inc. v.
    Entermarket Corp., Docket No. 292235 (Mich. Ct. App. Nov. 16, 2010), 2010 WL 4628643,
    at 2 (treating release as retroactive where it applied to claims that "were,
                                                                           “were, could have
    been, or might have been asserted by the Plaintiffs in the lawsuit …”).
                                                                        ..."). In this case, the
    release has no language limiting its application to any particular timeframe.
                                                7
Case 2:21-cv-00183-PLM-MV ECF No. 8, PageID.50 Filed 09/07/21 Page 15 of 22




involves knowingly making a false statement or making a statement with reckless

disregard for the truth. Gross negligence involves "reckless
                                                   “reckless disregard for whether an

injury resulted.”
       resulted." Id. at 4. Because the complaint did not plead a reckless disregard for

whether Dr. Copeland was injured, the release applied to bar Dr. Copeland's
                                                                 Copeland’s tortious-

interference claim. Id. at 4.

       Here, Bannock executed a contract that released "all
                                                       “all claims arising out of or related

to”
to" the purchase agreement and its addendum:

              Buyer and Seller acknowledge that neither Listing Broker nor
              Selling Broker, nor their respective agents, have made any
              representations concerning the condition of the property
              covered by this Agreement or the marketability of title, and
              Buyer and Seller release the Listing Broker and Selling Broker and
              their respective agents, with respect to all claims arising out of or
              related to this Agreement, any addendums or counteroffers; all
              claims arising from any purported representations as to the
              physical and environmental condition of the property
              covered by this Agreement or the marketability of title; and
              all claims arising from any special assessments and/or utility
              bills which have been or may in the future be charged against
              the property covered by this Agreement and, in addition,
              agree to indemnify and hold harmless the Listing Broker and
              Selling Broker and their respective agents from any and all
              claims related to those matters.

                                               ¶13 (emphasis added). The word all is aa
Buy and Sell Agreement, ECF No. 1-1, PageID.9, 113

broad, all-encompassing
broad, all-encompassing term
                        term that “leaves room
                             that "leaves      for no
                                          room for no exceptions."
                                                      exceptions.” Skotak
                                                                   Skotak v.
                                                                          v. Vic
                                                                             Vic Tanny
                                                                                 Tanny

Intern., Inc.,
Intern., Inc., 513
               513 N.W.2d 428, 430
                   N.W.2d 428, 430 (Mich. Ct. App.
                                   (Mich. Ct. App. 1994).
                                                   1994). See
                                                          See also
                                                              also Cole v. Ladbroke
                                                                   Cole v.          Racing
                                                                           Ladbroke Racing

Michigan, Inc.,
Michigan, Inc., 614
                614 N.W.2d 169, 176 (Mich.
                    N.W.2d 169,176  (Mich. Ct. App. 2000)
                                           Ct. App. 2000) (quoting
                                                          (quoting Skotak for the
                                                                   Skotak for the principle
                                                                                  principle

that “there is
that "there is no
               no broader
                  broader classification
                          classification than
                                         than the word 'all.").
                                              the word ‘all.’”).

                                               8
Case 2:21-cv-00183-PLM-MV ECF No. 8, PageID.51 Filed 09/07/21 Page 16 of 22




       Given this
       Given this contractual
                  contractual language,
                              language, the only question
                                        the only question for
                                                          for the Court is
                                                              the Court    whether the
                                                                        is whether the

claims against
claims against Siem
               Siem and
                    and Coldwell Banker are
                        Coldwell Banker are claims
                                            claims "arising
                                                   “arising out
                                                            out of
                                                                of or
                                                                   or related
                                                                      related to”
                                                                              to" the
                                                                                  the

purchase agreement. In
purchase agreement. In Count II, Bannock
                       Count II, Bannock accuses
                                         accuses Siem
                                                 Siem and
                                                      and Coldwell
                                                          Coldwell Banker of inducing
                                                                   Banker of inducing

aa "breach
   “breach of
           of the
              the Purchase Agreement[.]” Complaint,
                  Purchase Agreement[.]" Complaint, ECF
                                                    ECF No. 1, PageID.5,
                                                        No. 1, PageID.5, ¶31. That
                                                                         ¶31. That

purchase agreement is
purchase agreement is the
                      the same
                          same document
                               document that contains the
                                        that contains the release. Similarly, Count
                                                          release. Similarly,       IV
                                                                              Count IV

alleges that
alleges      Siem and
        that Siem and Coldwell
                      Coldwell Banker
                               Banker "induced
                                      “induced Defendants
                                               Defendants to breach the
                                                          to breach the Purchase
                                                                        Purchase

Agreement….” Id.,
Agreement...." Id., PageID.6,
                    PageID.6, ¶41. Both counts
                              ¶41. Both counts against
                                               against Siem
                                                       Siem and
                                                            and Coldwell Banker relate
                                                                Coldwell Banker relate

to
to the
   the purchase agreement and
       purchase agreement and its
                              its addendum.
                                  addendum. Both, therefore, are
                                            Both, therefore, are invalid
                                                                 invalid under
                                                                         under the
                                                                               the

release.
release.

       It makes
       It       no difference
          makes no difference that
                              that Bannock’s interference claims
                                   Bannock's interference claims arose
                                                                 arose after
                                                                       after the
                                                                             the parties
                                                                                 parties

executed the
executed the purchase agreement. The
             purchase agreement. The release's
                                     release’s plain language is
                                               plain language    controlling and
                                                              is controlling and it
                                                                                 it lacks
                                                                                    lacks

any language
any language that
             that might limit its
                  might limit its scope
                                  scope to claims existing
                                        to claims existing as
                                                           as of
                                                              of the agreement’s execution.
                                                                 the agreement's execution.

Complaint,
Complaint, ECF
           ECF No. 1, PageID.5,
               No. 1, PageID.5, ¶31. To the
                                ¶31. To     contrary, it
                                        the contrary, it applies
                                                         applies to “all” claims.
                                                                 to "all" claims. Its
                                                                                  Its scope
                                                                                      scope

is as
is as broad
      broad as
            as it
               it can
                  can possibly be. Cole,
                      possibly be.       614 N.W.2d
                                   Cole, 614        at 176
                                             N.W.2d at 176 (citing all as
                                                           (citing all as the broadest
                                                                          the broadest

classification). This
classification). This release
                      release bars
                              bars Bannock’s
                                   Bannock's tortious-interference
                                             tortious-interference claims, just as
                                                                   claims, just as aa release
                                                                                      release

prospectively barred aa tortious-interference
prospectively barred    tortious-interference claim in Copeland,
                                              claim in           supra.
                                                       Copeland, supra.

       Finally, it is irrelevant that neither Siem nor Coldwell Banker are parties to the

purchase agreement that contains the release. When the language of a release clearly

applies to a particular entity, it does not matter whether that entity is also a party to the

contract. Collucci, 240 Mich App at 658. ("Here,
                                         (“Here, . . . the release language clearly applies to

defendants, employees of Textron. Therefore, though defendants were not parties to the


                                              9
Case 2:21-cv-00183-PLM-MV ECF No. 8, PageID.52 Filed 09/07/21 Page 17 of 22




execution of the release and did not provide any of the consideration given to plaintiff

for the release, the release operates to discharge defendants from liability in this matter.").
                                                                                     matter.”).

See also
See also Hall
         Hall v.
              v. Small,
                 Small, 267
                        267 Mich.
                            Mich. App.
                                  App. 330;
                                       330; 705
                                            705 N.W.2d
                                                N.W.2d 741
                                                       741 (2005) (holding that
                                                           (2005) (holding that release of
                                                                                release of

seller’s broker
seller's broker was
                was valid
                    valid even
                          even though broker was
                               though broker was not
                                                 not aa party to the
                                                        party to the purchase agreement).
                                                                     purchase agreement).

       Put simply, the release barred "all"
                                      “all” claims "related
                                                   “related to"
                                                            to” the purchase agreement.

Bannock’s tortious-interference claims against Siem and Coldwell Banker are "related
Bannock's                                                                   “related to"
                                                                                     to”

the purchase agreement. They are barred. The Court should therefore dismiss all claims

against Siem and Coldwell Banker.

                         Argument 2: Tortious Interference
              A party to a contract cannot tortiously interfere with their
              own contract. The same rule applies to a contracting party’s
                                                                   party's
              agent. Siem and Coldwell Banker are the Nerats’
                                                           Nerats' agents.
              Therefore, they cannot tortiously interfere with the Nerats’
                                                                   Nerats'
              contract. Bannock's
                        Bannock’s tortious-interference claims fail as a
              matter of law.

       Bannock’s complaint fails to state a claim against Siem and Coldwell Banker for a
       Bannock's

second and independent reason. A party to a contract cannot tortiously interfere with

that contract—and,
     contract — and, under Michigan law, the same rule applies to a contracting party’s
                                                                                party's

agents. Bannock alleges that Siem and Coldwell Banker were the Nerats’
                                                               Nerats' agents. Taking

that allegation as true (as the Court must for purposes of Rule 12(b)(6)), it follows that

Bannock’s tortious-interference claims fail as a matter of law.
Bannock's

       To state a tortious interference with contract claim, a plaintiff must allege "(1)
                                                                                     “(1) the

existence of a contract, (2) a breach of the contract, and (3) an unjustified instigation of

                                              10
Case 2:21-cv-00183-PLM-MV ECF No. 8, PageID.53 Filed 09/07/21 Page 18 of 22




the breach by the defendant.”
                  defendant." Health Call of Detroit v. Atrium Home & Health Care Services,

Inc., 706 N.W.2d 843, 848 (Mich. Ct. App. 2005). To state a tortious-interference-with-

economic-expectancy claim, on the other hand, a plaintiff must allege: "(i)
                                                                       “(i) the existence

of a valid business relationship or expectancy; (ii) knowledge of the relationship or

expectancy on the part of the defendant; (iii) intentional interference causing or inducing

a termination of the relationship or expectancy; and (iv) resultant actual damage.”
                                                                           damage." Saab

Auto AB v. Gen. Motors Co., 770 F.3d 436, 440 (6th Cir. 2014).

       For both claims, however, a plaintiff must allege that the alleged interferer was a

third party to the contract or business relationship at issue. Reed v. Michigan Metro Girl

Scout Council, 201 Mich. App. 10, 13; 506 N.W.2d 231 (1993) ("To
                                                            (“To maintain a cause of

action for tortious interference, the plaintiffs must establish that the defendant was a

‘third party’
'third party' to the contract or business relationship.”);
                                          relationship."); Kevelighan v. Trott & Trott, P.C.,

771 F. Supp. 2d 763 (E.D. Mich. 2010) (holding that a plaintiff cannot allege a tortious-

interference-with-contract claim against "a
                                         “a party to the contract or an agent of a party to

the contract").
    contract”).

       The plaintiffs in Kevelighan alleged that the defendants involved in administering

mortgage agreements tortiously interfered with those agreements. Kevelighan, 771 F.

Supp. 2d at 766. The defendants included banks, mortgage servicers, and law firms

representing the banks. The U.S. District Court for the Eastern District of Michigan held

that the plaintiffs’
         plaintiffs' tortious-interference claim was deficient as a matter of law because "all
                                                                                          “all


                                             11
Case 2:21-cv-00183-PLM-MV ECF No. 8, PageID.54 Filed 09/07/21 Page 19 of 22




defendants [were] either contracting parties or agents to contracting parties.”
                                                                      parties." Id. at 779.

          “reject[e]d plaintiffs’
The Court "reject[e]d plaintiffs' unsupported attempts to distinguish between individual

           ‘hats’ worn by some of the defendants.”
and agency 'hats'                     defendants." Id.

         The same analysis applies here. Bannock alleges that Siem and Coldwell Banker

were the Nerats’         “At all times relevant to the Buy and Sell Agreement, Addendum
         Nerats' agents: "At

and subsequent improper s[ale] of the Property to an undisclosed 3rd Party, Defendants

Siem and Coldwell Banker Real Estate Group were the real estate agents representing

Defendants Nerat.”
           Nerat." Complaint, ECF No. 1, PageID.4, 122.
                                                   ¶22. When a real-estate agent

represents a seller, that real-estate agent has an agency relationship with the seller as

principal. Andrie v Chrystal-Anderson & Assoc. Realtors, Inc., 187 Mich. App. 333, 335; 466

N.W.2d 393 (1991) ("Real
                  (“Real estate brokers and sales[people] are the agents of the seller, their

principal.”).     sellers—the
principal."). The sellers —the Nerats—were parties to the contract with which Siem and

Coldwell Banker allegedly interfered. Complaint, ECF No. 1, PageID.2, 112.
                                                                      ¶12. So Bannock

alleges that Siem and Coldwell Banker are agents who interfered with their principals’
                                                                           principals'

contract. Michigan law prohibits that claim. Kevelighan, 771 F. Supp. 2d at 779.
                                                                            779.55



5
5   Bannock’s tortious-interference claims have other problems, too. A plaintiff alleging
    Bannock's
    tortious interference with a contract must allege the intentional doing of a per se
    wrongful act or the doing of a lawful act with malice and unjustified in law for the
    purpose of invading the contractual rights of business relationship of another."
                                                                           another.” Knight
    Enterprises v. RPF Oil Co., 829 N.W.2d 345, 348 (Mich. Ct. App. 2013). Tortious
    interference with a business relationship or expectancy also requires malice. Feldman v.
    Green, 360 N.W.2d 881, 886 (Mich. Ct. App. 1984). Bannock does not allege that Siem or
    Coldwell Banker engaged in an act that is wrongful per se or was performed with
                                             12
Case 2:21-cv-00183-PLM-MV ECF No. 8, PageID.55 Filed 09/07/21 Page 20 of 22




                    Bannock’s tortious-interference claims against Siem and Coldwell
       Accordingly, Bannock's

Banker fail as a matter of law. The Court should dismiss them under Fed. R. Civ. P.

12(b)(6).

                                     Conclusion
       For the foregoing reasons, Dennis Siem and Coldwell Banker Real Estate Group

respectfully request that the Court dismiss all claims against them under Fed. R. Civ. P.

12(b)(6).

                                         Respectfully submitted,

                                         Collins Einhorn Farrell PC

                                         By: /s/ Theresa M. Asoklis
                                         Theresa M. Asoklis (P42709)
                                         Trent B. Collier (P66448)
                                         4000 Town Center, 9th Floor
                                         Southfield, MI 48075
                                         (248) 355-4141
                                         Theresa.Asoklis@ceflawyers.com
                                         Trent.Collier@ceflawyers.com
                                                   for Defendants Siem and Coldwell Banker
                                         Attorney for
Dated: September 7, 2021




 malice. That is yet another reason to dismiss its claims against Siem and Coldwell
 Banker.

                                           13
Case 2:21-cv-00183-PLM-MV ECF No. 8, PageID.56 Filed 09/07/21 Page 21 of 22




                             Certificate of Compliance
      This brief includes 3,253 words as defined by L. Civ. P. 7.2(b)(i). This calculation is

based on Microsoft Word, Microsoft Office, Standard 2016.

                                          Respectfully submitted,

                                          Collins Einhorn Farrell PC

                                          By: /s/ Theresa M. Asoklis
                                          Theresa M. Asoklis (P42709)
                                          Trent B. Collier (P66448)
                                          4000 Town Center, 9th Floor
                                          Southfield, MI 48075
                                          (248) 355-4141
                                          Theresa.Asoklis@ceflawyers.com
                                          Trent.Collier@ceflawyers.com
                                                    for Defendants Siem and Coldwell Banker
                                          Attorney for
Dated: September 7, 2021




                                            14
Case 2:21-cv-00183-PLM-MV ECF No. 8, PageID.57 Filed 09/07/21 Page 22 of 22




                              CERTIFICATE OF SERVICE

       I hereby certify that on September 7, 2021, a copy of the foregoing instrument

was electronically filed with the Clerk of the Court using the CM/ECF system, which

will send notification of such filing to all parties to the above cause to each of the

attorneys of record herein.



                                           Respectfully submitted,

                                           Collins Einhorn Farrell PC

                                           By: /s/ Theresa M. Asoklis
                                           Theresa M. Asoklis (P42709)
                                           Trent B. Collier (P66448)
                                           4000 Town Center, 9th Floor
                                           Southfield, MI 48075
                                           (248) 355-4141
                                           Theresa.Asoklis@ceflawyers.com
                                           Trent.Collier@ceflawyers.com
                                                     for Defendants Siem and Coldwell Banker
                                           Attorney for
Dated: September 7, 2021




                                             15
